—In an action to recover damages for personal injuries, the defendant Thomas Novelli Contracting Corp. appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated January 4, 1993, which denied its motion for summary judgment dismissing the complaint and all cross claims against it.
Ordered that the order is reversed, on the law, with one bill of costs payable by the defendant-respondent Casa Grande Realty Corp. and the third-party defendant-respondent U.G.R. Construction Co., Inc., the appellant’s motion is granted, the complaint is dismissed insofar as it is asserted against the appellant, the cross claims against the appellant are dismissed, and the action against the remaining defendants is severed.
If there is any doubt as to the existence of a triable issue, summary judgment must be denied (see, Museums at Stony Brook v Village of Patchogue Fire Dept., 146 AD2d 572). Mere conclusions or unsupported assertions are insufficient to raise a question of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562; Jones v Sumo Container Sta., 186 AD2d 539).
Here, there is only a conclusory and speculative allegation that Thomas Novelli Contracting Corp. (hereinafter Novelli) provided the plaintiff with a defective ladder. There is no evidence that Novelli owned or supplied the ladder from which the plaintiff fell. Accordingly, Novelli is entitled to summary judgment. Thompson, J. P., Sullivan, Altman and Goldstein, JJ., concur.